              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERRY HERING,                   :
         Plaintiff,             :                  1:15-cv-2440
                                :
    v.                          :                  Hon. John E. Jones III
                                :
WALGREENS BOOTS ALLIANCE, INC., :
STEFANO PESSINA, and GEORGE R.  :
FAIRWEATHER,                    :
         Defendants.            :

                                     ORDER

                                October 24, 2018

      Presently pending before the Court is Defendants’, Walgreens Boots

Alliance, Inc., Stefano Pessina, and George R. Fairweather (collectively,

“Walgreens”), Motion for Judgment on the Pleadings, (Doc. 125), and Plaintiff’s,

Jerry Hering (“Hering”), Joint Motion to Intervene by Lead Plaintiff and Putative

Class Members Douglas S. Chabot, Corey M. Dayton, and Joel M. Kling. (Doc.

132). In conformity with the Memorandum issued on this date, it is HEREBY

ORDERED:

      1.    Defendants’ Motion for Judgment on the Pleadings, (Doc. 125), is

            GRANTED.

      2.    Plaintiff’s Joint Motion to Intervene, (Doc. 132), is DENIED.

      2.    The Clerk of the Court SHALL CLOSE the file on this case
 s/ John E. Jones III
John E. Jones III
United States District Judge
